FORM OF DEBENTURE
NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE.  THESE SECURITIES HAVE BEEN SOLD IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
CANTABIO PHARMACEUTICALS INC.
Secured Convertible Debenture
Principal Amount:   $[-------]

Debenture Issuance Date:  [-------]
Debenture Number: [-------]


FOR VALUE RECEIVED, CANTABIO PHARMACEUTICALS INC., a Delaware corporation (the
"Company"), hereby promises to pay to the order of [-------], or its registered
assigns (the "Holder") the amount set out above as the Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the "Principal") when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest ("Interest") on any outstanding Principal
at the applicable Interest Rate from the date set out above as the Debenture
Issuance Date (the "Issuance Date") until the same becomes due and payable,
whether upon an Interest Date (as defined below), the Maturity Date or
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). This Secured Convertible Debenture (including all
debentures issued in exchange, transfer or replacement hereof, this "Debenture")
was originally issued pursuant to the Securities Purchase Agreement dated
[-------], (the “Securities Purchase Agreement”) between the Company and the
Buyers listed on the Schedule of Buyers attached thereto. Certain capitalized
terms used herein are defined in Section 16.
(1)            GENERAL TERMS
(a)             Maturity Date. The "Maturity Date" shall be [-------], as may be
extended at the option of the Holder.
(b)            Interest Rate and Payment of Interest.  Interest shall accrue on
the outstanding principal balance hereof at an annual rate equal to 5%
(“Interest Rate”).  Interest shall be calculated on the basis of a 365-day year
and the actual number of days elapsed, to the extent permitted by applicable
law.
(c)            Monthly Payments.  If, any time after the 6 month anniversary of
the Debenture Issuance Date set forth above, and from time to time thereafter,
the daily VWAP is less than the Floor Price for a period of 20 consecutive
Trading Days (the last such day of each such occurrence, a “Triggering Date”),
then the Company shall make monthly payments beginning on the last calendar day
of the month when the Triggering Date occurred. Each monthly payment shall be in
an amount equal to the sum of (i) the Principal Amount outstanding as of the
Triggering Date divided by the number of such monthly payments until the
Maturity Date, (ii) the Redemption Premium (as defined below) in respect of such
Principal Amount, and (iii) accrued and unpaid interest hereunder as of each
payment date. Each monthly payment obligation shall be reduced by any amounts
converted since the last monthly payment. The obligation of the Company to make
monthly payments hereunder shall cease if any time after the Triggering Date the
daily VWAP is greater than the Floor Price for a period of 20 consecutive
Trading Days, unless a subsequent Triggering Date occurs. The Company may, no
more than twice, obtain a thirty (30) day deferral of a monthly payment due
under this Section 1(c) through the payment of a deferral fee in the amount
equal to ten percent (10%) of the total amount of such monthly payment (each, a 
“Deferral Payment”). Each Deferral Payment may be paid by the issuance of such
number of shares as is equal to the applicable Deferral Payment divided by a
price per share equal to 93% of the average of the 4 lowest daily VWAPs during
the 10 consecutive Trading Days immediately preceding the due date in respect of
such monthly payment begin deferred, provided that such shares issued will be
immediately freely tradable shares in the hands of the Holder.
(d)            Security.  This Debenture is secured by a grant of a security
interest as set forth in the Securities Purchase Agreement.
(e)            Redemption. The Company at its option shall have the right to
redeem (“Optional Redemption”) a portion or all amounts outstanding under this
Debenture prior to the Maturity Date provided.  The Company shall pay an amount
equal to the principal amount being redeemed plus a redemption premium
(“Redemption Premium”) equal to 20% of the Principal amount being redeemed, and
accrued Interest, (collectively referred to as the “Redemption Amount”).  In
order to make a redemption pursuant to this Section, the Company shall first
provide written notice to the Holder of its intention to make a redemption (the
“Redemption Notice”) setting forth the amount of Principal it desires to
redeem.  After receipt of the Redemption Notice the Holder shall have 5 Business
Days to elect to convert all or any portion of this Debenture, subject to the
limitations set forth herein. On the 6th Business Day after the Redemption
Notice, the Company shall deliver to the Holder the Redemption Amount with
respect to the Principal amount redeemed after giving effect to conversions
effected during the 5 Business Day period.
(2)            EVENTS OF DEFAULT.
(a)                        An “Event of Default”, wherever used herein, means
any one of the following events (whatever the reason and whether it shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):
(i)            the Company's failure to pay to the Holder any amount of
Principal, Interest, or other amounts when and as due under this Debenture or
any other Transaction Document within five (5) Business Days after such payment
is due;
(ii)            The Company or any subsidiary of the Company shall commence, or
there shall be commenced against the Company or any subsidiary of the Company
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any subsidiary of the Company
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company or any subsidiary of the Company or there is commenced against the
Company or any subsidiary of the Company any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 61 days; or the
Company or any subsidiary of the Company is adjudicated insolvent or bankrupt;
or any order of relief or other order approving any such case or proceeding is
entered; or the Company or any subsidiary of the Company suffers any appointment
of any custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;
(iii)            The Company or any subsidiary of the Company shall default in
any of its obligations under any other debenture or any mortgage, credit
agreement or other facility, indenture agreement, factoring agreement or other
instrument under which there may be issued, or by which there may be secured or
evidenced any indebtedness for borrowed money or money due under any long term
leasing or factoring arrangement of the Company or any subsidiary of the Company
in an amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable and such default is not cured within five (5)
Business Days;
(iv)            The Common Stock shall cease to be quoted or listed for trading,
fail to have a bid price or VWAP, or fail to maintain a trading market on any
Primary Market, for a period of 10 consecutive Trading Days;
(v)            The Company or any subsidiary of the Company shall be a party to
any Change of Control Transaction (as defined in Section 16) unless in
connection with such Change of Control Transaction this Debenture is retired;
(vi)            the Company's (A) failure to cure a Conversion Failure by
delivery of (I) the required number of shares of Common Stock or (II) the Buy-In
Price within five (5) Business Days after the applicable Conversion Failure or
(B) notice, written or oral, to any holder of the Debentures, including by way
of public announcement, at any time, of its intention not to comply with a
request for conversion of any Debentures into shares of Common Stock that is
tendered in accordance with the provisions of the Debentures, other than
pursuant to Section 4(c);
(vii)            The Company shall fail for any reason to deliver the payment in
cash pursuant to a Buy-In (as defined herein) within five (5) Business Days
after such payment is due;
(viii)            The Company shall fail to observe or perform any other
material covenant, agreement or warranty contained in, or otherwise commit any
material breach or default of any provision of this Debenture (except as may be
covered by Section 2(a)(i) through 2(a)(vii) hereof) or any Transaction Document
(as defined in Section 16) which is not cured within the time prescribed.
(ix)            any Event of Default (as defined in the Other Debentures) occurs
with respect to any Other Debentures.
(b)            During the time that any portion of this Debenture is
outstanding, if any Event of Default has occurred and is continuing, the full
unpaid Principal amount of this Debenture, together with interest and other
amounts owing in respect thereof, to the date of acceleration shall become at
the Holder's election, immediately due and payable in cash.  Furthermore, in
addition to any other remedies, the Holder shall have the right (but not the
obligation) to convert this Debenture (subject to the beneficial ownership
limitations set out in Section 3(d)) at any time after (x) an Event of Default
(provided that such Event of Default is continuing) or (y) the Maturity Date at
the Default Conversion Price. The Holder need not provide and the Company hereby
waives any presentment, demand, protest or other notice of any kind, (other than
required notice of conversion) and the Holder may immediately enforce any and
all of its rights and remedies hereunder and all other remedies available to it
under applicable law. Such declaration may be rescinded and annulled by Holder
at any time prior to payment hereunder. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
(3)            CONVERSION OF DEBENTURE. This Debenture shall be convertible into
shares of the Company's Common Stock, on the terms and conditions set forth in
this Section 3.
(a)            Conversion Right.  Subject to the provisions of Section 3(c), at
any time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into fully paid and nonassessable shares of Common Stock in accordance
with Section 3(b), at the Conversion Rate (as defined below).  The number of
shares of Common Stock issuable upon conversion of any Conversion Amount
pursuant to this Section 3(a) shall be determined by dividing (x) such
Conversion Amount by (y) the Conversion Price (the "Conversion Rate").  The
Company shall not issue any fraction of a share of Common Stock upon any
conversion.  If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.  The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.
(i)            "Conversion Amount" means the portion of the Principal and
accrued Interest to be converted, redeemed or otherwise with respect to which
this determination is being made.
(b)            "Conversion Price" means, as of any Conversion Date (as defined
below) or other date of determination the lower of (i) $0.3107, or (ii) 93% of
the average of the 3 lowest daily VWAPs during the 10 consecutive Trading Days
immediately preceding the Conversion Date or other date of determination, but
not lower than the Floor Price (the “Conversion Price”).  The Conversion Price
shall be adjusted from time to time pursuant to the other terms and conditions
of this Debenture.
(c)            Mechanics of Conversion.
(i)            Optional Conversion.  To convert any Conversion Amount into
shares of Common Stock on any date (a "Conversion Date"), the Holder shall (A)
transmit by facsimile (or otherwise deliver), for receipt on or prior to 11:59
p.m., New York Time, on such date, a copy of an executed notice of conversion in
the form attached hereto as Exhibit I (the "Conversion Notice") to the Company
and (B) if required by Section 3(b)(iv), surrender this Debenture to a
nationally recognized overnight delivery service for delivery to the Company (or
an indemnification undertaking reasonably satisfactory to the Company with
respect to this Debenture in the case of its loss, theft or destruction).  On or
before the third Business Day following the date of receipt of a Conversion
Notice (the "Share Delivery Date"), the Company shall (X) if legends are not
required to be placed on certificates of Common Stock and provided that the
Transfer Agent is participating in the Depository Trust Company's ("DTC") Fast
Automated Securities Transfer Program, credit such aggregate number of shares of
Common Stock to which the Holder shall be entitled to the Holder's or its
designee's balance account with DTC through its Deposit Withdrawal Agent
Commission system or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled which certificates shall not bear any restrictive
legends unless required pursuant to rules and regulations of the Commission.  If
this Debenture is physically surrendered for conversion and the outstanding
Principal of this Debenture is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after receipt of this
Debenture and at its own expense, issue and deliver to the holder a new
Debenture representing the outstanding Principal not converted.  The Person or
Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Debenture shall be treated for all purposes as the record
holder or holders of such shares of Common Stock upon the transmission of a
Conversion Notice.
(ii)            Company's Failure to Timely Convert.  If within three (3)
Trading Days after the Company's receipt of the facsimile copy of a Conversion
Notice the Company shall fail to issue and deliver a certificate to the Holder
or credit the Holder's balance account with DTC for the number of shares of
Common Stock to which the Holder is entitled upon such holder's conversion of
any Conversion Amount (a "Conversion Failure"), and if on or after such Trading
Day the Holder purchases (in an open market transaction or otherwise) Common
Stock to deliver in satisfaction of a sale by the Holder of Common Stock
issuable upon such conversion that the Holder anticipated receiving from the
Company (a "Buy-In"), then the Company shall, within three (3) Business Days
after the Holder's request and in the Holder's discretion, either (i) pay cash
to the Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions and other out of pocket expenses, if any) for the shares
of Common Stock so purchased (the "Buy-In Price"), at which point the Company's
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the Conversion Date.
(iii)            Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Debenture in accordance with the
terms hereof, the Holder shall not be required to physically surrender this
Debenture to the Company unless (A) the full Conversion Amount represented by
this Debenture is being converted or (B) the Holder has provided the Company
with prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Debenture upon physical surrender of this
Debenture.  The Holder and the Company shall maintain records showing the
Principal and Interest converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Debenture upon conversion.
(d)            Limitations on Conversions.
(i)            Beneficial Ownership.  The Holder shall not have the right to
convert any portion of this Debenture or receive shares of Common Stock as
payment of interest hereunder to the extent that after giving effect to such
conversion or receipt of such interest payment, the Holder, together with any
affiliate thereof, would beneficially own (as determined in accordance with
Section 13(d) of the Exchange Act and the rules promulgated thereunder) in
excess of 4.99% of the number of shares of Common Stock outstanding immediately
after giving effect to such conversion or receipt of shares as payment of
interest.  Since the Holder will not be obligated to report to the Company the
number of shares of Common Stock it may hold at the time of a conversion
hereunder, unless the conversion at issue would result in the issuance of shares
of Common Stock in excess of 4.99% of the then outstanding shares of Common
Stock without regard to any other shares which may be beneficially owned by the
Holder or an affiliate thereof, the Holder shall have the authority and
obligation to determine whether the restriction contained in this Section will
limit any particular conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the principal amount of this Debenture is
convertible shall be the responsibility and obligation of the Holder.  If the
Holder has delivered a Conversion Notice for a principal amount of this
Debenture that, without regard to any other shares that the Holder or its
affiliates may beneficially own, would result in the issuance in excess of the
permitted amount hereunder, the Company shall notify the Holder of this fact and
shall honor the conversion for the maximum principal amount permitted to be
converted on such Conversion Date in accordance with Section 3(a) and, any
principal amount tendered for conversion in excess of the permitted amount
hereunder shall remain outstanding under this Debenture. The provisions of this
Section may be waived by a Holder (but only as to itself and not to any other
Holder) upon not less than 65 days prior notice to the Company. Other Holders
shall be unaffected by any such waiver.
(e)            Other Provisions.
(i)            The Company shall at all times reserve and keep available out of
its authorized Common Stock the full number of shares of Common Stock issuable
upon conversion of all outstanding amounts under this Debenture; and within
three (3) Business Days following the receipt by the Company of a Holder's
notice that such minimum number of Underlying Shares is not so reserved, the
Company shall promptly reserve a sufficient number of shares of Common Stock to
comply with such requirement.
(ii)            All calculations under this Section 3 shall be rounded to the
nearest $0.0001 or whole share.
(iii)            The Company covenants that it will at all times reserve and
keep available out of its authorized and unissued shares of Common Stock solely
for the purpose of issuance upon conversion of this Debenture and payment of
interest on this Debenture, each as herein provided, free from preemptive rights
or any other actual contingent purchase rights of persons other than the Holder,
not less than such number of shares of the Common Stock as shall be issuable
(taking into account the adjustments and restrictions set forth herein) upon the
conversion of the outstanding principal amount of this Debenture and payment of
interest hereunder. The Company covenants that all shares of Common Stock that
shall be so issuable shall, upon issue, be duly and validly authorized, issued
and fully paid, nonassessable and, if the Underlying Shares Registration
Statement has been declared effective under the Securities Act, registered for
public sale in accordance with such Underlying Shares Registration Statement.
(iv)            Nothing herein shall limit a Holder's right to pursue actual
damages or declare an Event of Default pursuant to Section 2 herein for the
Company’s failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.
(v)            Conversion Costs.  The Company agrees to reimburse the Holder for
all reasonable costs incurred by the Holder in connection with the conversion of
this Debenture and the resale of the underlying Common Stock, which shall
include costs paid to the broker or clearing firm selected by the Holder to
deposit the underlying shares of Common Stock (including any compliance review
costs, legal costs, or other expenses), costs incurred in connection with any
legal opinions paid for by the Holder in connection with sale of underlying
shares of Common Stock (provided that the Company has first had the opportunity
to obtain such a legal opinion on behalf of the Holder), and brokerage costs and
commissions incurred by the Holder in connection with the resale of the
underlying shares of Common Stock. The Holder shall notify the Company of any
such costs and expenses it incurs that are referred to in this section from time
to time and all amounts owed hereunder shall be paid by the Company on the
Maturity Date.
(4)            Adjustments to Conversion Price
(a)            Other Corporate Events.  In addition to and not in substitution
for any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a "Corporate Event"), the Company shall make appropriate provision
to ensure that the Holder will thereafter have the right to receive upon a
conversion of this Debenture, at the Holder's option, (i) in addition to the
shares of Common Stock receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such shares
of Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Debenture) or (ii) in
lieu of the shares of Common Stock otherwise receivable upon such conversion,
such securities or other assets received by the holders of shares of Common
Stock in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Debenture
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock) at a conversion rate for such
consideration commensurate with the Conversion Rate.  Provision made pursuant to
the preceding sentence shall be in a form and substance satisfactory to the
Required Holders.  The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Debenture.
(b)            Whenever the Conversion Price is adjusted pursuant to Section 5
hereof, the Company shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.
(c)            In case of any (1) merger or consolidation of the Company or any
subsidiary of the Company with or into another Person, or (2) sale by the
Company or any subsidiary of the Company of more than one-half of the assets of
the Company in one or a series of related transactions, a Holder shall have the
right to (A) exercise any rights under Section 2(b), (B) convert the aggregate
amount of this Debenture then outstanding into the shares of stock and other
securities, cash and property receivable upon or deemed to be held by holders of
Common Stock following such merger, consolidation or sale, and such Holder shall
be entitled upon such event or series of related events to receive such amount
of securities, cash and property as the shares of Common Stock into which such
aggregate principal amount of this Debenture could have been converted
immediately prior to such merger, consolidation or sales would have been
entitled, or (C) in the case of a merger or consolidation, require the surviving
entity to issue to the Holder a convertible Debenture with a principal amount
equal to the aggregate principal amount of this Debenture then held by such
Holder, plus all accrued and unpaid interest and other amounts owing thereon,
which such newly issued convertible Debenture shall have terms identical
(including with respect to conversion) to the terms of this Debenture, and shall
be entitled to all of the rights and privileges of the Holder of this Debenture
set forth herein and the agreements pursuant to which this Debentures were
issued. In the case of clause (C), the conversion price applicable for the newly
issued shares of convertible preferred stock or convertible Debentures shall be
based upon the amount of securities, cash and property that each share of Common
Stock would receive in such transaction and the Conversion Price in effect
immediately prior to the effectiveness or closing date for such transaction. The
terms of any such merger, sale or consolidation shall include such terms so as
to continue to give the Holder the right to receive the securities, cash and
property set forth in this Section upon any conversion or redemption following
such event. This provision shall similarly apply to successive such events.
(5)            REISSUANCE OF THIS DEBENTURE.
(a)            Transfer.  If this Debenture is to be transferred, the Holder
shall surrender this Debenture to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Debenture (in
accordance with Section 5(d)), registered in the name of the registered
transferee or assignee, representing the outstanding Principal being transferred
by the Holder (along with any accrued and unpaid interest thereof) and, if less
then the entire outstanding Principal is being transferred, a new Debenture (in
accordance with Section 5(d)) to the Holder representing the outstanding
Principal not being transferred.  The Holder and any assignee, by acceptance of
this Debenture, acknowledge and agree that, by reason of the provisions of
Section 3(b)(iii) following conversion or redemption of any portion of this
Debenture, the outstanding Principal represented by this Debenture may be less
than the Principal stated on the face of this Debenture.
(b)            Lost, Stolen or Mutilated Debenture.  Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Debenture, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Debenture, the Company shall execute and deliver to the Holder a new
Debenture (in accordance with Section 5(d)) representing the outstanding
Principal.
(c)            Debenture Exchangeable for Different Denominations.  This
Debenture is exchangeable, upon the surrender hereof by the Holder at the
principal office of the Company, for a new Debenture or Debentures (in
accordance with Section 5(d)) representing in the aggregate the outstanding
Principal of this Debenture, and each such new Debenture will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
(d)            Issuance of New Debentures.  Whenever the Company is required to
issue a new Debenture pursuant to the terms of this Debenture, such new
Debenture (i) shall be of like tenor with this Debenture, (ii) shall represent,
as indicated on the face of such new Debenture, the Principal remaining
outstanding (or in the case of a new Debenture being issued pursuant to Section
5(a) or Section 5(c), the Principal designated by the Holder which, when added
to the principal represented by the other new Debentures issued in connection
with such issuance, does not exceed the Principal remaining outstanding under
this Debenture immediately prior to such issuance of new Debentures), (iii)
shall have an issuance date, as indicated on the face of such new Debenture,
which is the same as the Issuance Date of this Debenture, (iv) shall have the
same rights and conditions as this Debenture, and (v) shall represent accrued
and unpaid Interest from the Issuance Date.
(6)            NOTICES.   Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing by
letter and email and will be deemed to have been delivered:  upon the later of
(A) either (i) receipt, when delivered personally or (ii) one (1) Business Day
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same and
(B) receipt, when sent by electronic mail. The addresses and e-mail addresses
for such communications shall be::



 
If to the Company, to:
Cantabio Pharmaceuticals Inc.
   
1250 Oakmead Pkwy
Sunnyvale, CA 94085
Telephone: 844-200-2826
Attention: Tom Sawyer
E-Mail:  corporate@cantabio.com
 
With Copy to:
Ortoli Rosenstadt LLP
501 Madison Avenue, 14th Floor
New York, NY 10022
Telephone: 212-588-0022

Attention:  William Rosenstadt
E-Mail:  wsr@ortolirosenstadt.com
               
If to the Holder:
YA II PN, Ltd
   
c/o Yorkville Advisors Global, LLC
1012 Springfield Avenue
   
Mountainside, NJ 07092
   
Attention: Mark Angelo
   
Telephone: 201-985-8300
   
Email:  Legal@yorkvilleadvisors.com



or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
(7)            Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligations of the Company, which are
absolute and unconditional, to pay the principal of, interest and other charges
(if any) on, this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed.  This Debenture is a direct obligation of the
Company. As long as this Debenture is outstanding, the Company shall not and
shall cause their subsidiaries not to, without the consent of the Holder, (i)
amend its certificate of incorporation, bylaws or other charter documents so as
to adversely affect any rights of the Holder; (ii) repay, repurchase or offer to
repay, repurchase or otherwise acquire shares of its Common Stock or other
equity securities; or (iii) enter into any agreement with respect to any of the
foregoing.
(8)            This Debenture shall not entitle the Holder to any of the rights
of a stockholder of the Company, including without limitation, the right to
vote, to receive dividends and other distributions, or to receive any notice of,
or to attend, meetings of stockholders or any other proceedings of the Company,
unless and to the extent converted into shares of Common Stock in accordance
with the terms hereof.
(9)            No indebtedness of the Company is senior to this Debenture in
right of payment, whether with respect to interest, damages or upon liquidation
or dissolution or otherwise.  Without the Holder’s consent, the Company will not
and will not permit any of their subsidiaries to, directly or indirectly, enter
into, create, incur, assume or suffer to exist any indebtedness of any kind, on
or with respect to any of its property or assets now owned or hereafter acquired
or any interest therein or any income or profits there from that is senior in
any respect to the obligations of the Company under this Debenture.
(10)            This Debenture shall be governed by and construed in accordance
with the laws of the State of New Jersey, without giving effect to conflicts of
laws thereof.  Each of the parties consents to the jurisdiction of the Superior
Courts of the State of New Jersey sitting in Hudson County, New Jersey and the
U.S. District Court for the District of New Jersey sitting in Newark, New Jersey
in connection with any dispute arising under this Debenture and hereby waives,
to the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens to the bringing of any such proceeding in such
jurisdictions.
(11)            If the Company fails to strictly comply with the terms of this
Debenture, then the Company shall reimburse the Holder promptly for all fees,
costs and expenses, including, without limitation, attorneys’ fees and expenses
incurred by the Holder in any action in connection with this Debenture,
including, without limitation, those incurred: (i) during any workout, attempted
workout, and/or in connection with the rendering of legal advice as to the
Holder’s rights, remedies and obligations, (ii) collecting any sums which become
due to the Holder, (iii) defending or prosecuting any proceeding or any
counterclaim to any proceeding or appeal; or (iv) the protection, preservation
or enforcement of any rights or remedies of the Holder.
(12)            Any waiver by the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Holder to insist upon strict adherence to any term
of this Debenture on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Debenture. Any waiver must be in writing.
(13)            If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
(14)            Whenever any payment or other obligation hereunder shall be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.
(15)            THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS
AGREEMENT.
(16)            CERTAIN
DEFINITIONS                                                                                    For
purposes of this Debenture, the following terms shall have the following
meanings:
(a)            "Bloomberg" means Bloomberg Financial Markets.
(b)            “Business Day” means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions are authorized or required by law or other government
action to close.
(c)            “Change of Control Transaction” means the occurrence of (a) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of fifty percent
(50%) of the voting securities of the Company (except that the acquisition of
voting securities by the Holder or any other current holder of convertible
securities of the Company shall not constitute a Change of Control Transaction
for purposes hereof), (b) a replacement at one time or over time of more than
one-half of the members of the board of directors of the Company (other than as
due to the death or disability of a member of the board of directors) which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), (c) the merger, consolidation or sale of fifty
percent (50%) or more of the assets of the Company or any subsidiary of the
Company in one or a series of related transactions with or into another entity,
or (d) the execution by the Company of an agreement to which the Company is a
party or by which it is bound, providing for any of the events set forth above
in (a), (b) or (c). No transfer to a wholly-owned subsidiary shall be deemed a
Change of Control Transaction under this provision.
(d)            “Closing Bid Price” means the price per share in the last
reported trade of the Common Stock on a Primary Market or on the exchange which
the Common Stock is then listed as quoted by Bloomberg.
(e)            “Convertible Securities” means any stock or securities (other
than Options) directly or indirectly convertible into or exercisable or
exchangeable for Common Stock.
(f)            “Commission” means the Securities and Exchange Commission.
(g)            “Common Stock” means the common stock, par value $0.001, of the
Company and stock of any other class into which such shares may hereafter be
changed or reclassified.
(h)            “Default Conversion Price” means the lower of (i) $0.3107 or (ii)
85% of the lowest daily VWAPs during the 20 consecutive Trading Days immediately
preceding the applicable date of determination.
(i)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
(j)            “Floor Price” means $0.10 per share.
(k)            “Fundamental Transaction” means any of the following: (1) the
Company effects any merger or consolidation of the Company with or into another
Person and the Company is the non-surviving company (other than a merger or
consolidation with a wholly owned subsidiary of the Company for the purpose of
redomiciling the Company), (2) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (3)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (4) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property
(l)            “Other Debentures” means any other debentures issued pursuant to
the Securities Purchase Agreement and any other debentures, notes, or other
instruments issued in exchange, replacement, or modification of the foregoing.
(m)            “Original Issue Date” means the date of the first issuance of
this Debenture regardless of the number of transfers and regardless of the
number of instruments, which may be issued to evidence such Debenture.
(n)            “Person” means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.
(o)            “Primary Market” means any of the New York Stock Exchange, the
NYSE MKT, the Nasdaq Global Market, the Nasdaq Global Select Market, or the OTC
QB, and any successor to any of the foregoing markets or exchanges.
(p)            “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
(q)            “Trading Day” means a day on which the shares of Common Stock are
quoted or traded on a Primary Market on which the shares of Common Stock are
then quoted or listed; provided, that in the event that the shares of Common
Stock are not listed or quoted, then Trading Day shall mean a Business Day.
(r)            “Transaction Document(s)” shall mean this Debenture, along with
the Securities Purchase Agreement, and any other documents or agreements entered
into in connection with the foregoing.
(s)            “Underlying Shares” means the shares of Common Stock issuable
upon conversion of this Debenture or as payment of interest in accordance with
the terms hereof.
(t)            "VWAP" means, for any security as of any date, the daily dollar
volume-weighted average price for such security on the Primary Market as
reported by Bloomberg through its “Historical Prices – Px Table with Average
Daily Volume” functions, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg.






[Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Secured Convertible Debenture to
be duly executed by a duly authorized officer as of the date set forth above.



 
COMPANY:
 
CANTABIO PHARMACEUTICALS INC.
     
By:                                                                                    
 
Name:                          
 
Title:
   






--------------------------------------------------------------------------------



EXHIBIT I
CONVERSION NOTICE
(To be executed by the Holder in order to Convert the Debenture)


TO:



The undersigned hereby irrevocably elects to convert $   of the principal amount
of Debenture No. CTBO-1 into Shares of Common Stock of CANTABIO PHARMACEUTICALS
INC., according to the conditions stated therein, as of the Conversion Date
written below.
Conversion Date:
     
Conversion Amount to be converted:
 
$
   
Conversion Price:
 
$
   
Number of shares of Common Stock to be issued:
                                     
Please issue the shares of Common Stock in the following name and to the
following address:
 
Issue to:
                 
Authorized Signature:
       
Name:
       
Title:
       
Broker DTC Participant Code:
       
Account Number:
       




